

THIS AMENDMENT AGREEMENT (the “Amendment”), is made as of this 24th day of
December, 2008 by and among Adrenalina, a Nevada corporation (the “Company”) and
each of the undersigned investors (the “Holders”).  Defined terms not otherwise
defined herein shall have the meanings set forth in the applicable Purchase
Agreement (as defined below).


WHEREAS, pursuant to a Securities Purchase Agreement dated July 21, 2008 (the
“Common Stock and Warrant Purchase Agreement”), the Company issued the Holders
shares of Common Stock and warrants (the “July Warrants”) exercisable for shares
of Common Stock;


WHEREAS, pursuant to Securities Purchase Agreements, dated November 29, 2007,
February 28, 2008 and August 22, 2008, (each, a “Debenture and Warrant Purchase
Agreement”, and collectively, the “Debenture and Warrant Purchase Agreements”,
and together with the Common Stock and Warrant Purchase Agreement, the “Purchase
Agreements”), among the Company and the Holders, the Holders purchased from the
Company 5% Senior Secured Convertible Debentures (the “Debentures”) and warrants
exercisable for shares of Common Stock (such warrants, together with the July
Warrants, the “Warrants”);


WHEREAS, the parties hereto desire to amend certain provisions of the Debentures
and Warrants pursuant to the terms hereunder;


NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the undersigned parties hereby
agree as follows:


1.           The definition of “Monthly Redemption Date” in Section 1 of each
Debenture issued pursuant to the November 29, 2007 Debenture and Warrant
Purchase Agreement and February 28, 2008 Debenture and Warrant Purchase
Agreement is hereby deleted and replaced in its entirety with the following:


 “Monthly Redemption Date” means the 1st of each month, commencing immediately
upon July 1, 2009, and terminating upon the full redemption of this Debenture.”


2.           The date in the definition of “Maturity Date” in the first sentence
of the second paragraph of the Debentures issued pursuant to the November 29,
2007 Debenture and Warrant Purchase Agreement which reads “May 29, 2010” is
hereby amended and replaced with “December 1, 2010”.
 
3.           The date in the definition of “Maturity Date” in the first sentence
of the second paragraph of the Debentures issued pursuant to the February 28,
2008 Debenture and Warrant Purchase Agreement which reads “August 29, 2010” is
hereby amended and replaced with “December 1, 2010”.


4.           Section 4(b) of each of the Debentures is hereby amended in its
entirety and replaced with the following:


“Conversion Price.  The conversion price in effect on any Conversion Date shall
be equal to $0.50, subject to adjustment herein (the “Conversion Price”).”
 
 
 

--------------------------------------------------------------------------------

 
 
5.           The Exercise Price (as defined in the Warrants) of all of the
Warrants is hereby amended and reduced to $1.50, subject to further adjustment
therein.


6.           The first sentence of Section 3(b) of each of the Warrants is
hereby amended and replaced in its entirety with the following:


“Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock, at an effective price
per share less than both (i) $0.50 and (ii) the then Exercise Price (such lower
price, the “Base Share Price” and such issuances collectively, a “Dilutive
Issuance”) (if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share which is less than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance), then the Exercise Price shall be reduced and only
reduced to equal the Base Share Price and the number of Warrant Shares issuable
hereunder shall be increased such that the aggregate Exercise Price payable
hereunder, after taking into account the decrease in the Exercise Price, shall
be equal to the aggregate Exercise Price prior to such adjustment.”


7.           The Company and each Holder agree that all accrued but unpaid
interest under the Debentures through the date hereof, in the individual amounts
set forth on Schedule A attached hereto, shall be added to the principal amounts
of each respective Debenture.  The principal amount outstanding under each
Debenture as of the date hereof and immediately following the addition of such
accrued but unpaid interest shall be as set forth on Schedule A attached
hereto.  Within 2 Business Days of a written request, the Company hereby agrees
to issue each Holder a replacement Debenture reflecting the new principal amount
set forth on Schedule A (a “Replacement Debenture”), and each Holder agrees that
upon such a request, it will surrender the applicable prior Debenture upon
receipt of a Replacement Debenture.
 
8.           The Company hereby makes the representations and warranties set
forth below to the Holders that as of the date of its execution of this
Amendment:


(a) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Amendment and otherwise
to carry out its obligations hereunder and thereunder.  The execution and
delivery of this Amendment by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Company and no further action is required by such
Company, its board of directors or its stockholders in connection
therewith.  This Amendment has been duly executed by the Company and, when
delivered in accordance with the terms hereof will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
 
 

--------------------------------------------------------------------------------

 


(b) The execution, delivery and performance of this Amendment by the Company and
the consummation by the Company of the transactions contemplated hereby do not
and will not: (i) conflict with or violate any provision of the Company’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien upon any of the properties or assets of the Company,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing
Company debt or otherwise) or other material understanding to which the Company
is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.


(c) No consideration has been offered or paid to any person to amend or consent
to a waiver, modification, forbearance or otherwise of any provision of any of
the Transaction Documents.


(d) All of the Company’s warranties and representations contained in this
Amendment shall survive the execution, delivery and acceptance of this Amendment
by the parties hereto.  The  Company expressly reaffirms that each of the
representations and warranties set forth in the Purchase Agreements, continues
to be true, accurate and complete, and the Company hereby remake and incorporate
herein by reference each such representation and warranty as though made on the
date of this Amendment.


9.           On the first Trading Day immediately following the date hereof, the
Company shall file a Current Report on Form 8-K with the Commission, reasonably
acceptable to each Holder disclosing the material terms of the transactions
contemplated hereby, which shall include this Amendment as an attachment
thereto.


10.           Except as specifically modified herein, all of the terms,
provisions and conditions of the Debentures, the Warrants and all other
“Transaction Documents” (as defined in each of the Purchase Agreements) shall
remain in full force and effect and the rights and obligations of the parties
with respect thereto shall, except as specifically provided herein, be
unaffected by this Amendment and shall continue as provided in the Transaction
Documents and shall not be in any way changed, modified or superseded by the
terms set forth herein.  This Amendment shall not constitute a novation or
satisfaction and accord of any Transaction Document.
 
 
 

--------------------------------------------------------------------------------

 


11.           Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreements.


12.           All questions concerning the construction, validity, enforcement
and interpretation of this Amendment shall be determined in accordance with the
provisions of the Purchase Agreement.  The Company hereby agrees that it will
reimburse the Holders the sum of $3,000 for its legal fees and expenses upon its
execution of this Amendment.   Except as set forth in this section, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Amendment.


13.           This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, successors, permitted assigns and
legal representatives.  This Amendment shall be for the sole benefit of the
parties to this Amendment and their respective heirs, successors, permitted
assigns and legal representatives and is not intended, nor shall be construed,
to give any person or entity, other than the parties hereto and their respective
heirs, successors, assigns and legal representatives, any legal or equitable
right, remedy or claim hereunder.


14.           This Amendment may be executed in counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.


15.           This Amendment constitutes the entire agreement among the parties
with respect to the matters covered hereby and thereby and supersede all
previous written, oral or implied understandings among them with respect to such
matters.


16.           The invalidity of any portion hereof shall not affect the
validity, force or effect of the remaining portions hereof.  If it is ever held
that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by law.


17.           No provision of this Amendment may be waived or amended except in
a written instrument signed, in the case of an amendment, by the Company and the
Holders or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Amendment shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
 
 

--------------------------------------------------------------------------------

 
 
18.           Each of the parties hereto acknowledges that this Amendment has
been prepared jointly by the parties hereto, and shall not be strictly construed
against either party.


19.           The amendments herein shall not be effective unless and until
Holders of the Debentures shall have agreed to the terms and conditions
hereunder.


20.           The obligations of each Holder hereunder are several and not joint
with the obligations of any other Holders hereunder, and no Holder shall be
responsible in any way for the performance of the obligations of any other
Holder hereunder. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto,
shall be deemed to constitute the Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holders are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Amendment. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Amendment, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.




IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.



  ADRENALINA          
 
By:
      Name:       Title:            









[HOLDER SIGNATURE PAGES FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 




[HOLDER SIGNATURE PAGE TO AENA AMENDMENT]


IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Holder: ________________________________________________________
Signature of Authorized Signatory of Holder: __________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________




 
 

--------------------------------------------------------------------------------

 

